DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 11/25/20, has been entered. 

3.  Claims 1-3, 5-11, and 13-21 are pending. Claims 4 and 12 are cancelled. Claims 18-21 are newly added. Claims 1 and 3 are amended. Claims 15-17 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/29/20. Claims 1-3, 5-11, and 18-19 are under examination.

Withdrawal of Rejections
4.  The following are withdrawn from the Office Action, filed 08/11/20:
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3, at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 4, 6-8, 10, 12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. 2013 (US 2013/0337066), found on page 19 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto; specifically requiring wherein the one or more pH-response polymers are polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers, and/or cationic N-substituted polyamino acids; and the bacterial membrane component is from Mycobacterium, Listeria, Lactobacillus, or E. coli. 
New Claim: Claim Objections
5.  Claim 1 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “mycobacterium” in claims 1 and 18 is properly written as “Mycobacterium” as this is a genus of within the Mycobacteriaceae family; and “E. Coli” in claims 1 and 18 is properly written as “Escherichia coli” upon its first recitation and “E. coli” thereafter.  Appropriate correction is required.

6.  Claim 9 is objected to because of the following informalities:  improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, “PC7A” must be explained/defined.  It is noted PC7A is also recognized as a kexin-like protease.  Appropriate correction is required.

Maintained Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 1-3, 5-11, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain 

	As amended, independent claim 1 is drawn to nanoparticles comprising (A) a polyplex core comprising (A1) one or more pH-responsive polymers, wherein each pH-responsive polymer comprises ionizable amine groups and is selected from the group consisting of polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers and cationic N-substituted polyamino acids; and (A2) one or more anionic immune adjuvants, and (B) a shell of bacterial cell membrane components at least partially coating the polyplex core, wherein the bacterial cell membrane components are selected from Mycobacterium, Listeria, Lactobacillus, or E. coli cell membrane components, and comprise a TLR 2 agonist and/or TLR 4 agonist.   Consequently, it remains the Office’s position that (1) claim 1, even as amended, constitutes a "broad generic claim” based on generically claimed pH-responsive polymers having generically claimed ionizable amine groups and selected from the group consisting of polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers and cationic N-substituted polyamino acids; and generically claimed anionic immune adjuvants; and generically claimed bacterial cell membrane components having generically claimed TLR 2 agonists and/or TLR 4 agonists selected from Mycobacterium, Listeria, Lactobacillus, and E. coli bacteria, with or without generically claimed antigen capture groups (see dependent claims); and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted. 
	Newly added, independent claim 18, is drawn to nanoparticle(s) comprising (A) Mycobacterium smegmatis or Mycobacterium bovis Bacillus Calmette-Guerin (BCG) and comprise a TLR 2 agonist and/or TLR 4 agonist and further comprise (B2) antigen capture groups exhibiting reactivity toward thiol and/or amino groups.  Consequently, it is the Office’s position that (1) this claim also constitutes a "broad generic claim” based on generically claimed pH-responsive polymers having generically claimed ionizable amine groups; and generically claimed anionic immune adjuvants; and generically claimed bacterial cell membrane components having TLR-2 and/or TLR-4 agonists from Mycobacterium smegmatis or Mycobacterium bovis Bacillus Calmette-Guerin (BCG); and generically claimed antigen capture groups; and (2) the claimed genus also has substantial variation because of the numerous options and combinations of options permitted. 
Newly added, independent claim 19, is drawn to nanoparticles comprising (A) a polyplex core comprising (A1) one or more pH-responsive polymers each having ionizable amine groups; and (A2) one or more anionic immune adjuvants selected from the group consisting of CpG oligodeoxynucleotides, polyinosinic-polycytidylic acid, and polyadenylic-polyuridylic acid; and (B) a shell of bacterial cell membrane components at least partially coating the polyplex core, wherein the bacterial cell membrane components are (B1) selected from Mycobacterium, Listeria, Lactobacillus, or E. coli and comprise a TLR 2 agonist and/or TLR 4 agonist, and (B2) further comprise Mycobacterium, Listeria, Lactobacillus, or E. coli; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618). Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides a single nanoparticle preparation, identified as “BNP” and comprising a core of PC7A (i.e. one pH responsive polymer) and CpG (i.e. one anionic immune adjuvant), with an outer shell coating comprising bacterial proteins (i.e. one cell membrane component) derived from Mycobacterium smegmatis (i.e. one bacteria), with and/or without maleimide groups (i.e. one antigen capture group); see Example 1. The specification demonstrated these nanoparticles resulted in the higher levels of protein adsorption from a tumor lysate as compared to other conditions (e.g. see Figure 3) and that the BNP nanoparticles with and/or without maleimide groups significantly reduced tumor growth and increased mouse survival compared to corresponding controls (e.g. see Figure 7). 
However, the specification does not adequately describe the use of one or more pH-responsive polymers representative of the breadth and diversity of group(s) comprising polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers, and/or cationic N-substituted (polyamino acids), other than PC7A (i.e. one pH-responsive polymer). The specification does not adequately describe a nexus between the use of the PC7A polymer and the breadth and diversity of other polymers encompassed. The specification does not adequately describe the use of ionizable amine groups selected from amino, acyclic alkylamine, cyclic amine; NH2, imidazolyl, pyrrolidinyl, piperidinyl, azepanyl; and/or N-RR’ wherein anionic immune adjuvants representative of the group(s) comprising oligodeoxynucleotides, polyinosinic-polycytidylic acid, polyadenylic-polyuridylic acid, and polylactic-co-glycolic acid, other than CpG (i.e. one anionic immune adjuvant). The specification does not adequately describe a nexus between the use of the CpG adjuvant and the breadth and diversity of the other anionic immune adjuvants encompassed.  The specification does not adequately describe the use of bacterial cell membrane components other than poorly described “proteins” (i.e. one membrane component) obtained from a membrane preparation of Mycobacterium smegmatis (i.e. one bacterial species). The specification does not adequately describe the use of any other representatives of generically claimed “cell membrane components” from any other bacteria including Listeria, Lactobacillus, and/or E. coli which constitute diverse and distinct Gram positive (e.g. Listeria, Lactobacillus) and Gram negative (e.g. E. coli) bacterial species. The specification does not provide a structure-function relationship between the generically claimed membrane components and the functional ability of TLR-2 or TLR-4 agonist. The specification does not adequately describe antigen capture groups, except for maleimide. The specification does not adequately describe a nexus between the use of maleimide and the breadth and diversity of the other antigen capture groups encompassed.  
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous options and combinations of options have not yet been identified. Accordingly, it remains the Office’s position that one of skill in the art would not accept the disclosure Mycobacterium smegmatis proteins, with and/or without maleimide functional groups, as a sufficient number and sufficient variety of “representative species” for all of the other options and combinations encompassed by the broad and variable generic claims.  Therefore, it remains the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, the design and use of pH-responsive, bacterial-coated, nanoparticles was an emerging field and thus, necessarily unpredictable, as evidenced by, for example, Rice-Ficht et al. 2010 (Polymeric particles in vaccine delivery; Current Opinion in Microbiology; 13:106-112); Gregory et al. 2013 (Vaccine delivery using nanoparticles; Frontiers in Cellular and Infection Microbiology; 3(13) 1-13); and Gao et al. 2015 (Modulating Antibacterial Immunity via Bacterial Membrane-Coated Nanoparticles; Nano Letters 15: 1403-1409).  
For example, Rice-Ficht teaches particulate vaccine delivery is a growing technology elevated by the recent successful application and commercialization of particle-based vaccines; but, the use of particles as successful vaccine delivery tools poses a number of questions regarding the specific role of the particle in vaccination and stimulation of an immune response (see Abstract and Introduction). Rice-Ficht teaches a new approach to the effective delivery of antigens to APCs involves the development of acid-labile polymer (i.e. pH responsive polymer) particles designed to erode and release a payload at a pH documented for endosomal compartments (e.g. see page 108). Rice-Ficht teaches many particle parameters are still in debate, but it is clear that surface chemistry, size, and charge may be successfully employed to 
In addition, Gregory teaches recent attention has been directed toward the utility of nanoparticles (NPs) as delivery vehicles for vaccines wherein the antigen is either encapsulated within, or decorated onto, the surface of the nanoparticle and their potential is being explored for several diseases (e.g. page 1, Introduction; and Figure 1; and Table 1). Gregory teaches once synthesized, it is essential to characterize the structure and composition of NP formulations to avoid any variation between (or within) batches; as variation could arise from contamination, a poly-disperse population of NPs, the accumulation of toxic components or incomplete particle formation; and that spatial uniformity amongst NPs is essential since the spherical volume will influence how much antigen is encapsulated or conjugated onto the surface and could vary the immunizing dose of the vaccine (e.g. see page 4). Gregory teaches many limitations and ongoing questions remain ranging from concerns over the toxicity of the particles, to difficulties in producing the materials and presenting antigens in their native form (e.g. see section beginning on page 8).
Further, Gao teaches using natural cellular membranes to cloak synthetic nanoparticles through a top-down fabrication method has recently attracted much attention because the resulting cell membrane-coated nanoparticles preserve the highly 
Therefore, the state of the art does not provide adequate written description support for which combinations of the numerous and diverse options would work without the empirical testing of each and every combination (i.e. teaches a high level of unpredictability in the art).  Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
9. Applicant argues:
Written description may be provided by much more than just working examples 
The present application “extensively” describes each element of the claimed nanoparticles including definitions and lists of options (see Remarks starting on page 8 through to page 11, reproducing portions of the specification).

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office agrees that written description can be met with more than just working examples, but disagrees that Applicant has satisfied the requirements of written description, as set forth above. Therefore this argument is not persuasive because Applicant has not provided structure-function correlations or relevant, identifying characteristics, either in its disclosure or otherwise art-recognized, for any of the generically claimed components, arbitrarily mixed-and-matched with any of the other generically claimed components, such that one of skill in the art would recognize that the single working example provided in the disclosure would constitute possession of the entire genus claimed.  For example, Applicant has not provided a nexus (i.e. either a structure-function correlation or relevant, identifying characteristics) between results obtained with the use of the PC7A polymer and, a similar, predictable inter alia, cationic dendrimers to demonstrate possession of the larger genus of pH-responsive polymers. In contrast, the state of the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence that indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. For example, Luo et al. 2017 (A STING-activating nanovaccine for cancer immunotherapy; Nature Nanotechnology 12: 648) demonstrates polymers very similar to PC7A behave differently (i.e. similar in structure, but different functional properties; see Figure 1). Thus, it remains the Office’s position, that even as narrowed by the amendments (e.g. see claim 1, but notably missing from newly added claims 18 and 19), one of skill in the art would not expect the structural or functional properties of the PC7A polymer to be predictably extrapolated to the use of other, structurally distinct, pH responsive polymers such as polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers and cationic N-substituted polyamino acids, when even substantially similar structures have different functional properties, as demonstrated by Luo in Figure 1. Therefore, it remains the Office’s position that one of skill in the art would not conclude Applicant was in possession of the entire genus claimed.
	Likewise, Applicant has not provided a nexus between results obtained with the use of Gram positive, Mycobacterium smegmatis membrane proteins and a similar, predictable use of, inter alia, Gram negative, E. coli lipopolysaccharides (i.e. also membrane component thus falling within the scope of claims 1 and 19, as written) to demonstrate possession of the large genus of bacterial cell membrane components Listeria, Lactobacillus or E. coli. In contrast, Chiaradia et al. 2017 (Dissecting the mycobacterial cell envelope and defining the composition of the native mycomembrane; Scientific Reports 7: 12807) which teaches Mycobacterium, including Mycobacterium smegmatis, have a unique and non-conventional membrane components that is structurally different from Gram negative bacteria (e.g. see abstract; introduction; and Figures 1 and 6). Thus, it remains the Office’s opinion, that even as narrowed by the amendments, one of skill in the art would not expect the unique cell membrane components of Mycobacterium smegmatis to be structurally or functionally similar to those of other very distinct bacterial species such as Listeria, Lactobacillus or E. coli and thus would not conclude Applicant was in possession of the entire genus claimed. In the interest of compact prosecution, it is noted that this piece of the rejection does not apply to newly added claim 18, as one of skill in the art could reasonable expect the results from Mycobacterium smegmatis to apply to Mycobacterium bovis, including BCG; however, claim 18 is included in the rejection because of written description issues regarding other components, as set forth above.
With regards to argument B, Applicant is reminded of the difference between description and possession (i.e. one could “extensively” describe a unicorn and not have possession thereof) and that merely providing a laundry list of options for individual elements does not constitute possession of particular combinations.  Thus, these arguments are not persuasive because they do not point to either (A) structure-functional correlations, within the disclosure or otherwise recognized by the art, or (B) a sufficient number and variety of representative species to constitute possession of the broad and variable genus of nanoparticles comprising generically claimed pH-response Listeria, Lactobacillus or E. coli having TLR2 and/or TLR4 agonist activity.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
Maintained Rejection: Claim Rejections - 35 USC § 112
11.  Claims 1-3, 5-11, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nanoparticles comprising a polyplex core of PC7A polymers and CpG adjuvants, and having an outer shell coating of Mycobacterium proteins, with and/or without maleimide functional groups; the specification does not reasonably provide enablement for the breadth and diversity of nanoparticles claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors 
Nature of the invention: The nature of the invention is nanoparticle(s) comprising a polyplex core comprising one or more pH-responsive polymers having ionizable amine groups together with one or more anionic immune adjuvants; and a shell of bacterial cell membrane components comprising TLR 2 agonists and/or TLR 4 agonists; with or without antigen capture groups.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03. In the instant case, there appears to be only one species adequately disclosed.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous nanoparticles comprising several components selected from and mixed-and-matched without directed guidance, including the use of one or more diverse pH-responsive polymers each of which having one or more ionizable amine groups; combined with one or more diverse anionic immune adjuvants; and further combined with one or more diverse bacterial cell membrane components from Mycobacterium, Listeria, Lactobacillus, and/or E. coli; and/or further combined with an almost unlimited number of antigen capture groups.  Therefore, undue experimentation would be require to determine which combinations of which structures actually work based on the empirically testing each and every option in combination with the other options. Thus, 
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides a single nanoparticle preparation, identified as “BNP” and comprising a core of PC7A (i.e. one pH responsive polymer) and CpG (i.e. one anionic immune adjuvant), with an outer coating comprising bacterial “proteins” (one component) derived from Mycobacterium smegmatis (i.e. one bacteria), with and/or without maleimide groups (i.e. one antigen capture group); see Example 1. The specification demonstrated these nanoparticles resulted in the higher levels of protein adsorption from a tumor lysate as compared to other conditions (e.g. see Figure 3) and that the nanoparticles with and/or without maleimide groups significantly reduced tumor growth and increased mouse survival compared to controls (e.g. see Figure 7).  
However, the specification does not adequately disclose the use of one or more pH-responsive polymers representative of the group(s) comprising polyacrylate esters, polymethacrylate esters, polyethyleneimines, polyalkyleneguanidines, cationic dendrimers, and/or cationic N-substituted (polyamino acids), other than PC7A (i.e. one pH-responsive polymer). The specification does not adequately disclose a nexus between the use of the PC7A polymer and the breadth and diversity of other polymers encompassed. The specification does not adequately disclose the use of ionizable amine groups selected from amino, acyclic alkylamine, cyclic amine; NH2, imidazolyl, pyrrolidinyl, piperidinyl, azepanyl; and/or N-RR’ wherein R and R’ are independently selected from H, and C1-4 alkyl. The specification does not adequately disclose the use of anionic immune adjuvants representative of the group(s) comprising oligodeoxynucleotides, polyinosinic-polycytidylic acid, polyadenylic-polyuridylic acid, and polylactic-co-glycolic acid, other than CpG (i.e. one anionic immune adjuvant). The specification does not adequately des disclose cribe a nexus between the use of the CpG adjuvant and the breadth and diversity of the other anionic immune adjuvants encompassed.  The specification does not adequately disclose the use of bacterial cell membrane components other than poorly described “proteins” (i.e. one membrane component) obtained from a membrane preparation of Mycobacterium smegmatis (i.e. one bacterial species). The specification does not adequately disclose the use of any other representatives of generically claimed “cell membrane components” from any other bacteria including Listeria, Lactobacillus, and/or E. coli which constitute distinct Gram positive (Listeria, Lactobacillus) and Gram negative (E. coli) species. The specification does not provide a structure-function relationship between the generically claims membrane components and the functional ability of TLR-2 or TLR-4 agonist. The specification does not adequately disclose antigen capture groups, except for maleimide. The specification does not adequately disclose a nexus between the use of maleimide and the breadth and diversity of the other antigen capture groups encompassed.  Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  Therefore the only way to determine if any given combination of mixed-and-matched options falling within the 
State of the Prior Art and Level of Predictability in the Art: At the time of filing, the state of the art was such that the design and use of pH-responsive, bacterial-coated, nanoparticles was an emerging field and thus, necessarily unpredictable, as evidenced by, for example, Rice-Ficht et al. 2010 (Polymeric particles in vaccine delivery; Current Opinion in Microbiology; 13:106-112); Gregory et al. 2013 (Vaccine delivery using nanoparticles; Frontiers in Cellular and Infection Microbiology; 3(13) 1-13); and Gao et al. 2015 (Modulating Antibacterial Immunity via Bacterial Membrane-Coated Nanoparticles; Nano Letters 15: 1403-1409).  For example, Rice-Ficht teaches particulate vaccine delivery is a growing technology elevated by the recent successful application and commercialization of particle-based vaccines; but, the use of particles as successful vaccine delivery tools poses a number of questions regarding the specific role of the particle in vaccination and stimulation of an immune response (see Abstract and Introduction). Rice-Ficht teaches a new approach to the effective delivery of antigens to APCs involves the development of acid-labile polymer (i.e. pH responsive polymer) particles designed to erode and release a payload at a pH documented for endosomal compartments (e.g. see page 108). Rice-Ficht teaches many particle per se and based on the astronomically vast number of options permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to one nanoparticle preparation comprising a core of PC7A and CpG, with an outer coating of Mycobacterium smegmatis proteins, to all of the other nanoparticles with very different structural and thus functional features, as broadly as is claimed.  The skilled artisan simply cannot envision the combinations of structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of methods used to determine such working structures, after the fact.  Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which combinations work and thereby carry out the full scope of the invention as claimed. 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect, nor predict, the appropriate functioning of the numerous variations, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986).  Therefore the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Consequently, in view of the lack of guidance and direction provided by Applicant, there would be undue experimentation required to practice the full scope of the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the full scope of the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Applicant’s Arguments
12. Applicant argues:
Claims have been amended with greater particularity (see Remarks, page 11).
Applicant need not proved “countless examples” to enable one skilled in the art to make the full scope of the invention (Remarks, page 11).
That which is known in the art need not be repeated in the specification and experimentation, even if complex, is permitted if routine, and nothing more than routine experimentation is necessary (Remarks, page 12).
While the claimed nanoparticles are new and non-obvious, the variable parts of the nanoparticle may be readily incorporated using well-known techniques in organic chemistry; thus, in view of the skill level in the art, that known in the art, and the working examples of the application, which teach how to use synthesis techniques in preparing the nanoparticles, one of ordinary skill in the art is enabled to make the claimed nanoparticles.

Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, even though newly amended independent claim 1 has been narrowed and newly added independent claims 18 and 19 are narrower than original claim 1, each independent claim still encompasses a massive number of nanoparticles based on the generically-claimed and arbitrarily mixed-and-matched components thereof.  Therefore, this argument is not persuasive because the scope of the claims is still extremely broad compared to the guidance and exemplification 
	With regards to argument B, the Office agrees that “countless examples” are not required; but, maintains that one type of nanoparticle, comprising one type of core having one pH-responsive polymer and one anionic immune adjuvant, combined with proteins obtained from one unique bacterial species, does not enable the entire genus claimed because the one example bears very little resemblance to the full breadth and diversity of nanoparticles claimed; thus, coupled to the lack of guidance and the level of unpredictability in the art, as set forth above, undue experimentation would be required to ascertain which options in which combinations work and thereby make and use the full scope of the invention, with a reasonable expectation of success, and without undue experimentation.  Thus, this argument is not persuasive because the only way to determine if any given combination of arbitrarily mixed-and-matched options falling within the scope of the invention actually works, is empirical testing of each and every option encompassed; but, testing such a vast number of options and combinations of options would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine.  Therefore, it remains the Offices’ position that the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, but without an undue amount of experimentation.
With regards to argument C, the Office agrees that information which is well Mycobacterium smegmatis proteins, to all of the other diverse nanoparticles with potentially very different structural and functional features, as broadly as is claimed.  Accordingly, it remains the Office’s position that, based on the considerable number of possible combinations, and the limited guidance in the specification, a non-routine amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success, despite any information which Applicant deems is already well known in the art (which Applicant did not actually specify and/or provide).
With regards to argument D, the Office disagrees and notes there is only one properly disclose species falling within the scope of the broad and variable genus. Thus, the argument is not persuasive because it does not provide support, either from within the instant specification or based on the state of the art before the time of filing, to enable the full scope of the claims, as written. Therefore, it remains the Office’s position that, in view of the massive number and diversity of combinations still encompassed, coupled to the lack of guidance and direction provided by Applicant, and the level of unpredictability in the art, there would still be undue experimentation required to practice 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
14. No claims are allowed.

15.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 4, 2021